DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 5/18/2022.  Claims 4, 10 and 14 are cancelled.  Claims 1 and 13 are amended.  Claims 1-3, 5-9, and 11-13 are pending and examined.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold EP2434127 in view of Mercier-Calvairac 20170131687.

Regarding claim 1, Arnold teaches:
A method of optimizing the operation of a gas turbine engine, the method comprising steps of: 
(a) measuring respective values for a plurality of control actuator settings within the gas 5turbine engine (“sensors may also comprise flow sensors, speed sensors, flame detector 20 sensors, valve position sensors, guide vane angle sensors, or the like that sense various parameters pertinent to the operation of turbine” [0020], and “inlet guide vane angles, amount of fuel flow” [0026], and  “A fuel control system may regulate the fuel flowing from a fuel supply to the combustor. The fuel controller may also select the type of fuel for the combustor. The fuel control system may be a separate unit or may be a component of the main controller” [0022] – actuator settings are taught in the sentences above, and include guide vanes and fuel flow controls, for example); 
(b) deriving a desired performance modification of the gas turbine engine (“the external factors and/or adjusted operating points or other variables provided at block 215” [0035] and “at block 225, the modeled performance parameters may be utilized to adjust current turbine operation, adjust future turbine operation …Accordingly, if adjusting current turbine operation, the turbine controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control. It is anticipated that this real-time or near real-time control of the turbine would be performed when the inputs to the second model generated at block 220 are representative of the current turbine conditions or current external factors. For example, real-time or near real-time adjustment at block 225 may be performed when the second model represents performance characteristics considering the current temperature, pressure, or humidity, and/or considering operating parameters or performance parameters of the turbine that more accurately represents turbine degradation and/or efficiency” [0036]” see also [0026] “As described, the first or primary model 110 models current performance parameters 130 of the turbine 105. These current performance parameters 130 may include …conditions corresponding to the level of turbine degradation”) based on external factors, which includes the gas turbine engine (see [0012] According to an example embodiment of the invention, a turbine control system may include first and second instances of a model that models turbine operating behavior, such as by utilizing physics-based models or mathematically modeling (e.g., transfer functions, etc.). The first model (also referred to as a "primary model") may provide current performance parameters of a turbine, which indicate turbine behavior and corresponding operating parameters of the turbine. As used herein, "parameters" refer to items that can be used to define the operating conditions of the turbine, such as, but not limited to, temperatures, pressures, gas flows at defined locations in the turbine, and compressor, combustor, and turbine efficiency levels, etc. Performance parameters may also be referred to as "model correction factors," referring to factors used to adjust the first or second models to reflect the operation of the turbine. Inputs to the first model may be sensed, measured, or otherwise provided by an operator. In addition to current performance parameters, the control system may further receive or otherwise obtain information on external factors that may affect the current operation of the turbine or future operation of the turbine. External factors may include, but are not limited to, ambient conditions, such as temperature, barometric pressure, humidity, and the like. Accordingly, the second model (also referred to as a "secondary model" or a "predictive model") is generated to identify or predict one or more operating characteristics of the turbine, taking into consideration the current performance parameters and the one or more external factors identified.); 
(c) determining(“the turbine controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control” [0036]) based on the measured control actuator settings (“the first or primary model 110 models current performance parameters 130 of the turbine 105. These current performance parameters 130 may include […] inlet guide vane angles, amount of fuel flow” [0026]); and 
(d) transmitting the trim signals to an electronic controller (“controller 120 by be provided, or multiple so controllers may be provided” [0023]) of the gas turbine engine to vary the one or more control actuator settings (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine” [0023]).   
Arnold as discussed above does not teach wherein the external factors include flight plan data
Mercier-Calvairac teaches optimizing gas turbine engine performance wherein an external factor includes flight plan data ([0097] (i) Objective of Minimising Fuel Consumption [0098] When selecting an objective of minimising the fuel consumption by the equipment of the network, the aircraft data 20 and the equipment data 21 received by the modules 41, 42 are as follows: provided profile of the mission (duration, distance, flight altitudes/levels), flight conditions (temperature, pressure, speeds), mass of the aircraft in real time, height from ground, level of power take-off (P3, electrical, mechanical, thermal), engine parameters for regulation, parameters for monitoring health (state of charge of the storage devices, temperatures of the storage devices, temperatures of the starter motors, etc.). [0106] The module 43 for determining output setpoints is configured to provide the following setpoints: setpoint for distributing power between the engines, speed setpoint in rpm of the engine or engines (primary shaft and/or secondary shaft) to be placed in standby according to a predetermined standby regime. … [0110] Furthermore, the human-machine interface 40 is configured to provide the pilot with the following information: number of heat engines in operation, benefit of the management mode selected with respect to the symmetrical management mode corresponding to the default objective, a recommendation for the flight speed and the altitude, a recommendation for the distribution of the pneumatic and electrical power take-off between the different engines. [0115] The mode of operation designated by the determination module 43 makes it possible for example to provide the ideal flight speed in order to reduce consumption and/or provide the ideal flight altitude in order to reduce consumption (e.g. descend slightly so that an engine can be placed in standby, climb slightly in order to increase the thermal level of use of the engine or engines).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the invention to have modified Arnold with Mercier-Calvairac so as to include flight data as an external factor since Arnold teaches external factors may include, but are not limited to, ambient conditions, such as temperature, barometric pressure, humidity, and since Mercier-Calvairac teaches it is known to optimize gas turbine engine performance taking into account flight plan data and since Mercier-Calvairac teaches doing so prevents jeopardizing the safety of flight ([0020] A method according to the invention thus makes it possible to provide the different items of power equipment of a power network of an aircraft with specific operating setpoints which are intended to meet an optimisation objective which is preselected from a plurality of predetermined objectives. The determination of the operating setpoints is dependent on information which is representative of the operation of the equipment and of the aircraft. This makes it possible to ensure that the setpoints do not jeopardise the safety of the flight. Furthermore, this makes it possible to adapt the setpoints to the operating environment of the aircraft at any given moment).

Regarding claim 2, Arnold in view of Mercier-Calvairac teaches the invention of claim 1, and Arnold further teaches:
The method of claim 1, wherein respective values of three or more of the plurality of control actuator settings are measured within the gas turbine engine (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine” [0023]).  

Regarding claim 3, Arnold in view of Mercier-Calvairac teaches the invention of claim 1, and Arnold further teaches:
15The method of claim 1, wherein the step of determining the one or more trim signals is further based on current values of one or more engine state parameters of the gas turbine engine (“current performance parameters 130 may include, but are not limited to, conditions corresponding to the level of turbine degradation, conditions corresponding to the level of turbine efficiency (e.g., the heat rate or fuel to power output ratio), inlet guide vane angles, amount of fuel flow, turbine rotational speed, compressor inlet pressure and temperature, compressor exit pressure and temperature, turbine exhaust temperature, generator power output, compressor airflow, combustor fuel/air ratio, firing temperature (turbine inlet), combustor flame temperature, fuel system pressure ratios, and acoustic characteristics. Some of these performance parameters 130 may be measured or sensed directly from the turbine operation and some may be modeled based on other measured or sensed parameters” [0026] and “controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control. It is anticipated that this real-time or near real-time control of the turbine would be performed when the inputs to the second model generated at block 220 are representative of the current turbine conditions or current external factors” [0036]).  
Regarding claim 5, Arnold in view of Mercier-Calvairac teaches the invention of claim 1, and Arnold further teaches:
The method of claim 1, wherein the control actuator settings are selected from the group consisting of: a fuel flow rate (“A fuel control system may regulate the fuel flowing from a fuel supply to the combustor. The fuel controller may also select the type of fuel for the combustor. The fuel control system may be a separate unit or may be a component of the main controller” [0022]); a variable geometry of one or more stators and/or one or more rotors of the gas turbine engine; a variable engine size; a variable nozzle area; and  25a variable fan pitch (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine.” [0023]).  

Regarding claim 7, Arnold teaches:
A system for optimizing the operation of a gas turbine engine, the system comprising: 
a power manager local to and connected to the gas turbine engine (controller 120 [0045] and “it may be collocated or even integrated with the gas turbine” [0045]), and the power manager is configured to measure values for a plurality of control actuator settings within the gas turbine engine (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine” [0023]); and  
30a remote management computer system in communication with the power manager (“Additionally, it should be appreciated that other external devices or multiple other gas turbines may be in communication with the controller 120 via the 1/0 Interface 470. In the illustrated embodiment, the controller 120 may be located remotely with respect to the gas turbine; although, it may be collocated or even integrated with the gas turbine. Further” [0045] and “It should also be appreciated that multiple controllers 120 may be used, whereby different features described herein may be executed on one or more different controllers 120.” [0045] – it is noted that multiple controller 120 can be incorporated according to Arnold’s teachings, and these can be collocated with the engine and also remotely located, therefore controller 120 can meet the requirements as both a power manager as well as a remote management computer), and the remote management computer system being configured to derive a desired performance modification of the gas turbine engine (“the external factors and/or adjusted operating points or other variables provided at block 215” [0035] and “at block 225, the modeled performance parameters may be utilized to adjust current turbine operation, adjust future turbine operation …Accordingly, if adjusting current turbine operation, the turbine controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control. It is anticipated that this real-time or near real-time control of the turbine would be performed when the inputs to the second model generated at block 220 are representative of the current turbine conditions or current external factors. For example, real-time or near real-time adjustment at block 225 may be performed when the second model represents performance characteristics considering the current temperature, pressure, or humidity, and/or considering operating parameters or performance parameters of the turbine that more accurately represents turbine degradation and/or efficiency” [0036]” see also [0026] “As described, the first or primary model 110 models current performance parameters 130 of the turbine 105. These current performance parameters 130 may include …conditions corresponding to the level of turbine degradation”), based on external factors which includes the gas turbine engine (see [0012] According to an example embodiment of the invention, a turbine control system may include first and second instances of a model that models turbine operating behavior, such as by utilizing physics-based models or mathematically modeling (e.g., transfer functions, etc.). The first model (also referred to as a "primary model") may provide current performance parameters of a turbine, which indicate turbine behavior and corresponding operating parameters of the turbine. As used herein, "parameters" refer to items that can be used to define the operating conditions of the turbine, such as, but not limited to, temperatures, pressures, gas flows at defined locations in the turbine, and compressor, combustor, and turbine efficiency levels, etc. Performance parameters may also be referred to as "model correction factors," referring to factors used to adjust the first or second models to reflect the operation of the turbine. Inputs to the first model may be sensed, measured, or otherwise provided by an operator. In addition to current performance parameters, the control system may further receive or otherwise obtain information on external factors that may affect the current operation of the turbine or future operation of the turbine. External factors may include, but are not limited to, ambient conditions, such as temperature, barometric pressure, humidity, and the like. Accordingly, the second model (also referred to as a "secondary model" or a "predictive model") is generated to identify or predict one or more operating characteristics of the turbine, taking into consideration the current performance parameters and the one or more external factors identified.);  6845 CSM  20
wherein either the power manager is further configured to determine or the management computer system is further configured to determine one or more trim signals for respectively varying one or more of the control actuator settings to achieve the desired performance modification (“the turbine controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control” [0036]) , based on the measured control actuator settings (“the first or primary model 110 models current performance parameters 130 of the turbine 105. These current performance parameters 130 may include […] inlet guide vane angles, amount of fuel flow” [0026]); and  
5wherein the power manager is further configured to transmit the trim signals to an electronic controller (“controller 120 by be provided, or multiple so controllers may be provided” [0023]) of the gas turbine engine to vary the one or more control actuator settings (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine” [0023]).   
Arnold as discussed above does not teach wherein the external factors include flight plan data
Mercier-Calvairac teaches optimizing gas turbine engine performance wherein an external factor includes flight plan data ([0097] (i) Objective of Minimising Fuel Consumption [0098] When selecting an objective of minimising the fuel consumption by the equipment of the network, the aircraft data 20 and the equipment data 21 received by the modules 41, 42 are as follows: provided profile of the mission (duration, distance, flight altitudes/levels), flight conditions (temperature, pressure, speeds), mass of the aircraft in real time, height from ground, level of power take-off (P3, electrical, mechanical, thermal), engine parameters for regulation, parameters for monitoring health (state of charge of the storage devices, temperatures of the storage devices, temperatures of the starter motors, etc.). [0106] The module 43 for determining output setpoints is configured to provide the following setpoints: setpoint for distributing power between the engines, speed setpoint in rpm of the engine or engines (primary shaft and/or secondary shaft) to be placed in standby according to a predetermined standby regime. … [0110] Furthermore, the human-machine interface 40 is configured to provide the pilot with the following information: number of heat engines in operation, benefit of the management mode selected with respect to the symmetrical management mode corresponding to the default objective, a recommendation for the flight speed and the altitude, a recommendation for the distribution of the pneumatic and electrical power take-off between the different engines. [0115] The mode of operation designated by the determination module 43 makes it possible for example to provide the ideal flight speed in order to reduce consumption and/or provide the ideal flight altitude in order to reduce consumption (e.g. descend slightly so that an engine can be placed in standby, climb slightly in order to increase the thermal level of use of the engine or engines).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the invention to have modified Arnold with Mercier-Calvairac so as to include flight data as an external factor since Arnold teaches external factors may include, but are not limited to, ambient conditions, such as temperature, barometric pressure, humidity, and since Mercier-Calvairac teaches it is known to optimize gas turbine engine performance taking into account flight plan data and since Mercier-Calvairac teaches doing so prevents jeopardizing the safety of flight ([0020] A method according to the invention thus makes it possible to provide the different items of power equipment of a power network of an aircraft with specific operating setpoints which are intended to meet an optimisation objective which is preselected from a plurality of predetermined objectives. The determination of the operating setpoints is dependent on information which is representative of the operation of the equipment and of the aircraft. This makes it possible to ensure that the setpoints do not jeopardise the safety of the flight. Furthermore, this makes it possible to adapt the setpoints to the operating environment of the aircraft at any given moment).
Regar Regarding claim 8, Arnold in view of Mercier-Calvairac teaches the invention of claim 7, and Arthur further teaches:
The system of claim 7, wherein respective values of three or more of the plurality of control actuator settings are measured within the gas turbine engine (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine” [0023]).  
Regar Regarding claim 9, Arnold in view of Mercier-Calvairac teaches the invention of claim 7, and Arthur further teaches:
The system of claim 7, wherein the power manager is further configured to measure 10current values of one or more engine state parameters of the gas turbine engine (“The measured and estimated parameters may be used to represent a given turbine operating state.” [0021], and “the controller may model, by a first or primary model, one or more current performance parameters of a tur
Bine according to the turbine's current operation” [0031])), and the determination of the one or more trim signals is further based on the measured current values of the engine state parameters (“current performance parameters 130 may include, but are not limited to, conditions corresponding to the level of turbine degradation, conditions corresponding to the level of turbine efficiency (e.g., the heat rate or fuel to power output ratio), inlet guide vane angles, amount of fuel flow, turbine rotational speed, compressor inlet pressure and temperature, compressor exit pressure and temperature, turbine exhaust temperature, generator power output, compressor airflow, combustor fuel/air ratio, firing temperature (turbine inlet), combustor flame temperature, fuel system pressure ratios, and acoustic characteristics. Some of these performance parameters 130 may be measured or sensed directly from the turbine operation and some may be modeled based on other measured or sensed parameters” [0026] and “controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control. It is anticipated that this real-time or near real-time control of the turbine would be performed when the inputs to the second model generated at block 220 are representative of the current turbine conditions or current external factors” [0036]).  
Regar Regarding claim 11, Arnold in view of Mercier-Calvairac teaches the invention of claim 7, and Arthur further teaches:
The system of claim 7, wherein the control actuator settings are selected from the group consisting of: a fuel flow rate (“A fuel control system may regulate the fuel flowing from a fuel supply to the combustor. The fuel controller may also select the type of fuel for the combustor. The fuel control system may be a separate unit or may be a component of the main controller” [0022]); a variable geometry of one or more stators and/or one 20or more rotors of the gas turbine engine; a variable engine size; a variable nozzle area; and a variable fan pitch (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine.” [0023]).  

Regarding claim 13, Arnold teaches:
A non-transitory computer readable storage medium storing a computer program including code for optimizing an operation of a gas turbine engine, the code, when executed on a computer, causing the computer to perform a method 25comprising the steps of (“These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means that implement the function specified in the block or blocks.” [0048]): 
(a) receiving measured values for a plurality of control actuator settings within the gas turbine engine (“It will be understood that at least some of the blocks of the block diagrams, and combinations of blocks in the block diagrams, respectively, may be implemented at least partially by computer program instructions” [0047], and see [0031] and “sensors may also comprise flow sensors, speed sensors, flame detector 20 sensors, valve position sensors, guide vane angle sensors, or the like that sense various parameters pertinent to the operation of turbine” [0020], and “inlet guide vane angles, amount of fuel flow” [0026], and  “A fuel control system may regulate the fuel flowing from a fuel supply to the combustor. The fuel controller may also select the type of fuel for the combustor. The fuel control system may be a separate unit or may be a component of the main controller” [0022] – actuator settings are taught in the sentences above, and include guide vanes and fuel flow controls, for example); 
(b) deriving a desired performance modification of the gas turbine engine (“the external factors and/or adjusted operating points or other variables provided at block 215” [0035] and “at block 225, the modeled performance parameters may be utilized to adjust current turbine operation, adjust future turbine operation …Accordingly, if adjusting current turbine operation, the turbine controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control. It is anticipated that this real-time or near real-time control of the turbine would be performed when the inputs to the second model generated at block 220 are representative of the current turbine conditions or current external factors. For example, real-time or near real-time adjustment at block 225 may be performed when the second model represents performance characteristics considering the current temperature, pressure, or humidity, and/or considering operating parameters or performance parameters of the turbine that more accurately represents turbine degradation and/or efficiency” [0036]” see also [0026] “As described, the first or primary model 110 models current performance parameters 130 of the turbine 105. These current performance parameters 130 may include …conditions corresponding to the level of turbine degradation”), based on external factors, which includes the gas turbine engine (see [0012] According to an example embodiment of the invention, a turbine control system may include first and second instances of a model that models turbine operating behavior, such as by utilizing physics-based models or mathematically modeling (e.g., transfer functions, etc.). The first model (also referred to as a "primary model") may provide current performance parameters of a turbine, which indicate turbine behavior and corresponding operating parameters of the turbine. As used herein, "parameters" refer to items that can be used to define the operating conditions of the turbine, such as, but not limited to, temperatures, pressures, gas flows at defined locations in the turbine, and compressor, combustor, and turbine efficiency levels, etc. Performance parameters may also be referred to as "model correction factors," referring to factors used to adjust the first or second models to reflect the operation of the turbine. Inputs to the first model may be sensed, measured, or otherwise provided by an operator. In addition to current performance parameters, the control system may further receive or otherwise obtain information on external factors that may affect the current operation of the turbine or future operation of the turbine. External factors may include, but are not limited to, ambient conditions, such as temperature, barometric pressure, humidity, and the like. Accordingly, the second model (also referred to as a "secondary model" or a "predictive model") is generated to identify or predict one or more operating characteristics of the turbine, taking into consideration the current performance parameters and the one or more external factors identified.);  
30(c) determining one or more trim signals for respectively varying one or more of the control actuator settings to achieve the desired performance modification , based on the measured control actuator settings (“the first or primary model 110 models current performance parameters 130 of the turbine 105. These current performance parameters 130 may include […] inlet guide vane angles, amount of fuel flow” [0026] and “the turbine controller may receive the modeled performance parameters as inputs to alter a current control model (e.g., the first model) or a current control profile, such as by modifying various setpoints and/or references utilized for current turbine control” [0036]); and  6845 CSM 21 
(c) transmitting the trim signals to an electronic controller (“controller 120 by be provided, or multiple so controllers may be provided” [0023]) of the gas turbine engine to vary one or more control actuator settings (“controller 120 can cause actuators on the turbine to, for example, adjust valves via an actuator between the fuel supply and combustors that regulate the flow, fuel splits and type of fuel flowing to the combustors, adjust inlet guide vanes on the compressor via an actuator, or activate other control settings on the turbine” [0023]).  
Arnold as discussed above does not teach wherein the external factors include flight plan data
Mercier-Calvairac teaches optimizing gas turbine engine performance wherein an external factor includes flight plan data ([0097] (i) Objective of Minimising Fuel Consumption [0098] When selecting an objective of minimising the fuel consumption by the equipment of the network, the aircraft data 20 and the equipment data 21 received by the modules 41, 42 are as follows: provided profile of the mission (duration, distance, flight altitudes/levels), flight conditions (temperature, pressure, speeds), mass of the aircraft in real time, height from ground, level of power take-off (P3, electrical, mechanical, thermal), engine parameters for regulation, parameters for monitoring health (state of charge of the storage devices, temperatures of the storage devices, temperatures of the starter motors, etc.). [0106] The module 43 for determining output setpoints is configured to provide the following setpoints: setpoint for distributing power between the engines, speed setpoint in rpm of the engine or engines (primary shaft and/or secondary shaft) to be placed in standby according to a predetermined standby regime. … [0110] Furthermore, the human-machine interface 40 is configured to provide the pilot with the following information: number of heat engines in operation, benefit of the management mode selected with respect to the symmetrical management mode corresponding to the default objective, a recommendation for the flight speed and the altitude, a recommendation for the distribution of the pneumatic and electrical power take-off between the different engines. [0115] The mode of operation designated by the determination module 43 makes it possible for example to provide the ideal flight speed in order to reduce consumption and/or provide the ideal flight altitude in order to reduce consumption (e.g. descend slightly so that an engine can be placed in standby, climb slightly in order to increase the thermal level of use of the engine or engines).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the invention to have modified Arnold with Mercier-Calvairac so as to include flight data as an external factor since Arnold teaches external factors may include, but are not limited to, ambient conditions, such as temperature, barometric pressure, humidity, and since Mercier-Calvairac teaches it is known to optimize gas turbine engine performance taking into account flight plan data and since Mercier-Calvairac teaches doing so prevents jeopardizing the safety of flight ([0020] A method according to the invention thus makes it possible to provide the different items of power equipment of a power network of an aircraft with specific operating setpoints which are intended to meet an optimisation objective which is preselected from a plurality of predetermined objectives. The determination of the operating setpoints is dependent on information which is representative of the operation of the equipment and of the aircraft. This makes it possible to ensure that the setpoints do not jeopardise the safety of the flight. Furthermore, this makes it possible to adapt the setpoints to the operating environment of the aircraft at any given moment).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Mercier-Calvairac and Fuller 20140137538.

Regarding claim 6, Arnold in view of Mercier-Calvairac teaches the invention of claim 1.  However, Arnold in view of Mercier-Calvairac is silent regarding wherein the gas turbine engine is a geared turbofan engine.  
	Fuller teaches a geared (48, Fig. 1) turbofan engine (Fig. 1, [0027]).
	It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Arnold in view of Mercier-Calvairac and use its teachings in a geared turbofan, as taught by Fuller and discussed above, in order to provide thrust, the fan with a gear reduction enabling the fan to become larger and “and the bypass flow has become larger, increasing propulsive efficiency” [0002], as taught by Fuller.

Regarding claim 12, Arnold in view of Mercier-Calvairac teaches the invention of claim 8.  However, Arnold in view of Mercier-Calvairac is silent regarding wherein the gas turbine engine is a geared turbofan engine.  
Fuller teaches a geared (48, Fig. 1) turbofan engine (Fig. 1, [0027]).
	It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Arnold in view of Mercier-Calvairac and use its teachings in a geared turbofan, as taught by Fuller and discussed above, in order to provide thrust, the fan with a gear reduction enabling the fan to become larger and “and the bypass flow has become larger, increasing propulsive efficiency” [0002], as taught by Fuller.

Response to Arguments
Applicant's arguments have been fully considered and the asserted deficiencies regarding the rejections under 102 of the claims as amended have been addressed by new teachings from Mercier-Calvairac.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741